               Case 2:21-cv-00040-RSL Document 5 Filed 01/19/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE
 8    NATIONAL FAMILY ASSURANCE
      GROUP, LLC,
 9
                     Plaintiff,                            Case No. C21-0040RSL
10
             v.                                            ORDER TO SHOW CAUSE
11
      DLLJ GSD, LLC,
12
                     Defendant.
13
14
15          This matter comes before the Court sua sponte. On January 13, 2021, plaintiff
16   filed this action in federal court alleging that the Court has jurisdiction based on the
17   diversity of citizenship of the parties. See 28 U.S.C. § 1332(a) (establishing that the
18   federal court’s basic diversity jurisdiction extends to “all civil actions where the matter in
19   controversy exceeds . . . $75,000 . . . and is between . . . citizens of different States.”).
20   “For a case to qualify for federal jurisdiction under 28 U.S.C. § 1332(a), there must be
21   complete diversity of citizenship between the parties opposed in interest.” Kuntz v. Lamar
22   Corp., 385 F.3d 1177, 1181 (9th Cir. 2004) (internal citation omitted). In examining
23   whether complete diversity is present, the citizenship of a limited liability company is
24   determined by examining the citizenship of the owners/members. See Johnson v.
25
26   ORDER TO SHOW CAUSE - 1
               Case 2:21-cv-00040-RSL Document 5 Filed 01/19/21 Page 2 of 2



 1   Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006) (holding that “like a
 2   partnership, an LLC is a citizen of every state of which its owners/members are citizens”).
 3          Plaintiff has not alleged the citizenship of each of its owners/members or the
 4   citizenship of each owner/member of DLJ GSD, LLC. Its conclusory allegation that the
 5   parties are citizens of different states is insufficient to meet its burden of establishing the
 6   basis of the Court’s jurisdiction. See Indus. Tectonics, Inc. v. Aero Alloy, 912 F.2d 1090,
 7   1092 (9th Cir. 1990) (“The party asserting jurisdiction has the burden of proving all
 8   jurisdictional facts”); Fed R. Civ. P. 12(h)(3) (“If the Court determines at any time that it
 9   lacks subject-matter jurisdiction, the court must dismiss the action”). As a result, plaintiff
10   is ORDERED TO SHOW CAUSE why the Court should not dismiss this action pursuant
11   to Fed. R. Civ. P. 12(b)(1) by providing the Court with the citizenship of all of the
12   owners/members of both parties at the time the complaint was filed, by January 29, 2021.
13   The Clerk of the Court is directed to place this order to show cause on the Court’s
14   calendar for that date.
15
16          Dated this 19th day of January, 2021.
17
                                                 Robert S. Lasnik
18                                               United States District Judge
19
20
21
22
23
24
25
26   ORDER TO SHOW CAUSE - 2
